MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                  Apr 20 2018, 9:51 am
court except for the purpose of establishing
                                                                               CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Kimberly A. Jackson                                      Aaron E. Haith
Indianapolis, Indiana                                    Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Howard Robinson,                                         April 20, 2018
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         49A02-1709-DR-2119
        v.                                               Appeal from the Marion Superior
                                                         Court
Cynthia J. Robinson-Hurdle,                              The Honorable David J. Dreyer,
Appellee-Petitioner                                      Judge
                                                         The Honorable H. Patrick Murphy,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49D10-0308-DR-1487



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1709-DR-2119 | April 20, 2018              Page 1 of 18
                                          Case Summary
[1]   Howard Robinson (“Father”) appeals the trial court’s grant of the petition for

      contempt and payment of extraordinary expenses filed by Cynthia Robinson-

      Hurdle (“Mother”). Finding no error, we affirm.



                            Facts and Procedural History
[2]   Father and Mother married each other in 1986 and later had three children

      together: I.R., born in 1994; O.R., born in 1996; and N.R., born in 1999. They

      divorced in 2004, and they agreed that Mother would have primary custody of

      the children and that Father would pay child support.


[3]   In 2010, Father and Mother reached the following agreement regarding the

      children’s future college expenses:


              [T]he parties agree to contribute to their children’s post-
              secondary college expenses, including tuition, room and board,
              fees, and books, as follows: The child shall be responsible for no
              less than one-third (1/3) of his/her college expenses through
              scholarships, grants, student loans, or cash. Each parent shall be
              responsible for one-third (1/3) of the remaining balance after the
              child’s contribution. The Bursar’s Statements shall be utilized to
              determine the amounts owed. Post-secondary expenses shall be
              limited to the current college expenses to attend Indiana
              University. The obligation to pay post-secondary expenses shall
              be limited to an undergraduate degree and the child must
              maintain a 2.0 GPA (based on a 4.0 scale) each semester and
              shall maintain full-time status.


      Appellant’s App. Vol. II p. 96.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1709-DR-2119 | April 20, 2018   Page 2 of 18
[4]   In August 2016, Father filed a Motion for Modification/Emancipation

      regarding O.R., who by then was almost twenty years old. Father explained

      that O.R. was living with him in Tennessee, attending college, and seeking

      employment, and he asserted that “the existing custody and child support

      orders are unreasonable and should be modified” and that “[i]t is in the best

      interests of the parties’ child that a modification take place to reflect the current

      circumstances with [O.R.] being emancipated.” Id. at 148. The trial court set

      Father’s motion for a hearing on December 29, 2016.


[5]   On November 29, 2016, Mother filed a combined “Petition for Contempt

      Citation; Petition for Extraordinary Expenses and Response to Father’s Petition

      for Modification/Emancipation.” Id. at 160. Mother alleged that Father had

      failed to pay his full share of college expenses for I.R. (who had graduated from

      Notre Dame in May 2016) and asked the trial court to find him in contempt.

      She also claimed that N.R. was “involved in volleyball” and asked that Father

      be ordered to pay a share of the “extraordinary expenses” (noting that N.R. was

      “expected to receive an athletic scholarship to play volleyball in college”). Id.

      at 161. At Mother’s request, the trial court ordered that Mother’s petition

      would be heard at the same time as Father’s motion on December 29.


[6]   Ten days before the hearing, on December 19, the parties filed an “Agreed

      Entry” that provided as follows:


              1.   That [O.R.], born [in 1996], should be deemed
              emancipated for all purposes.



      Court of Appeals of Indiana | Memorandum Decision 49A02-1709-DR-2119 | April 20, 2018   Page 3 of 18
              2.     That neither parent owes any child support and/or any
              other financial obligation whatsoever to the other regarding
              [O.R.]. All child support and financial obligations are current
              and paid in full.


              3.     This matter concludes all pending matters between the
              parties and if the Court has set the matter for hearing on the
              Motion for Modification/Emancipation filed on August 29,
              2016, that said hearing date should be vacated as moot.


                                           *        *       *        *


                     WHEREFORE, the parties respectfully enter into this
              Agreed Entry, request the Court to approve same, and request
              the Court to vacate any hearing on the Motion for
              Modification/Emancipation filed August 29, 2016, and for all
              other just and proper relief in the premises.


      Id. at 164-65. The parties attached a modified child support worksheet to the

      Agreed Entry, reducing Father’s child-support obligation (for N.R. only) from

      $229 to $161 per week. The same day those documents were filed, Father’s

      attorney notified Father that he was “winding [his] practice down” and would

      be filing a motion to withdraw from his representation of Father. Id. at 176.


[7]   The trial court approved the Agreed Entry and vacated the December 29

      hearing, both as to Father’s motion and Mother’s petition for contempt and

      payment of volleyball expenses. On December 28, Mother filed a “Request to

      Reset Hearing” regarding her petition. Mother asserted that the Agreed Entry

      was meant to resolve Father’s motion relating to O.R. but not her petition

      relating to I.R. and N.R., that “the parties have not reached an agreement” on

      Court of Appeals of Indiana | Memorandum Decision 49A02-1709-DR-2119 | April 20, 2018   Page 4 of 18
      her petition, and that the hearing should not have been vacated insofar as it

      related to her petition. Id. at 167-68. The trial court granted Mother’s request

      and eventually set her petition for hearing on April 13, 2017. There is no

      indication in the record that Father ever opposed Mother’s request or asked the

      trial court to reconsider its decision to reset the hearing.


[8]   On March 15, 2017, Father’s attorney e-mailed Father to remind him that he

      was winding down his practice and would be filing a motion to withdraw,

      adding that he would not be handling the hearing and that Father should “take

      steps immediately to engage new counsel[.]” Id. at 178. The motion to

      withdraw was filed on March 27, and the trial court granted it the next day.


[9]   At the hearing on April 13, Father appeared without an attorney. Mother

      presented her evidence first, including evidence that Father was behind

      $6171.22 for his share of I.R.’s college expenses and $2390.52 for his share of

      O.R.’s Spring 2017 expenses. She requested that Father be found in contempt

      and ordered to pay the past-due amounts and $562.50 of her attorney’s fees.1

      Mother also testified that N.R.’s club-volleyball expenses for November 29,

      2016 (when Mother filed her petition) through the summer of 2017 were

      $13,262, that N.R. was a very highly ranked high-school volleyball player, and

      that her participation in club volleyball had helped her earn a full scholarship to




      1
       Mother did not claim contempt as to O.R.’s college expenses until the hearing. Her written contempt
      petition mentioned only I.R.’s college expenses. However, Father did not object on this ground at the
      hearing, and he does not raise the issue on appeal.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1709-DR-2119 | April 20, 2018          Page 5 of 18
       Northwestern University (starting in the fall of 2017). She asked that Father be

       required to pay $5835 of the expenses (44%, in line with the disparity in the

       parties’ incomes). When asked why she thought Father should pay a portion of

       N.R.’s volleyball expenses, Mother explained:


               Because of her extracurricular expenses and her Club----
               participating in club volleyball she has received a full scholarship
               to Northwestern University and since we both are going to
               benefit from that full ride scholarship, which is a direct---directly
               resulted from the expenses that I incurred paying for these
               extracurricular---this extracurricular activity we both should
               participate in the expenses since we are both going to reap the
               benefit.


       Tr. p. 13. After cross-examining Mother, Father took the stand himself and

       began testifying. When he said, near the end of the hearing, that his attorney

       “put in a motion to withdraw because he was retiring and he asked me to find

       another lawyer in two weeks,” the court acknowledged that “it’s hard to

       represent yourself” but pointed out that Father had actually been notified of his

       attorney’s intent to withdraw almost four months before the hearing, not two

       weeks. Id. at 39-40. Nonetheless, Father asked the court to continue the

       hearing, explaining that there was “no way I can keep up with what’s going on

       right now by myself” and that “I’m going to have to get an attorney.” Id. at 40.

       The court denied Father’s request and adjourned the hearing.


[10]   After the hearing, the trial court issued a written order granting Mother’s

       petition for contempt and payment of volleyball expenses. Regarding

       contempt, the court ordered Father to pay $6172.22 for I.R.’s college expenses,

       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-DR-2119 | April 20, 2018   Page 6 of 18
       $2390.52 for O.R.’s Spring 2017 expenses, and $562.50 of Mother’s attorney’s

       fees. As for volleyball expenses, the court ordered Father to pay the $5835

       sought by Mother. Father then retained a new attorney and filed a motion to

       correct error that relied largely on documents that had not been admitted into

       evidence at the hearing on Mother’s petition and that included a variety of

       arguments that Father did not make (but could have made) at the hearing. The

       trial court summarily denied Father’s motion.


[11]   Father now appeals.



                                  Discussion and Decision
[12]   Father raises three issues on appeal. His primary argument is that the Agreed

       Entry in December 2016 resolved Mother’s petition for contempt and payment

       of volleyball expenses and that the trial court therefore erred when it granted

       Mother’s Request to Reset Hearing on the petition. In the alternative, he

       contends that the trial court should have granted his request to continue the

       hearing to allow him additional time to prepare. Last, he argues that even if the

       trial court properly held the hearing and declined to continue the hearing, it

       erred by ruling in favor of Mother on the merits of her petition.


                                 I. Scope of the Agreed Entry
[13]   Father first challenges the trial court’s grant of Mother’s Request to Reset

       Hearing on her petition for contempt and payment of volleyball expenses,

       arguing that the December 2016 Agreed Entry disposed of that petition and

       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-DR-2119 | April 20, 2018   Page 7 of 18
       that, “[a]ccordingly, res judicata barred re-litigation” of the petition.

       Appellant’s Br. p. 21. Setting aside the fact that Father did not argue res

       judicata at any time before or during the hearing on Mother’s petition, we

       cannot agree with Father’s starting premise that the Agreed Entry disposed of

       the petition.


[14]   Father emphasizes the second sentence of paragraph 2: “All child support and

       financial obligations are current and paid in full.” He also relies on the first part

       of paragraph 3: “This matter concludes all pending matters between the parties .

       . . .” Read in isolation, these passages would certainly seem to support Father’s

       argument that Mother’s petition—which was “pending” and which addressed

       certain “financial obligations”—was resolved by virtue of the Agreed Entry.

       But when the Agreed Entry is read as a whole and in context, it is quite

       apparent that it resolved only Father’s Motion for Modification/Emancipation,

       which in turn concerned only O.R.


[15]   Paragraph 1 of the Agreed Entry simply says that “[O.R.] . . . should be

       deemed emancipated for all purposes.” (Emphasis added). Paragraph 2, before

       stating that “[a]ll child support and financial obligations are current and paid in

       full,” says, “That neither parent owes any child support and/or any other

       financial obligation whatsoever to the other regarding [O.R.].” (Emphasis

       added). Paragraph 3, after stating that “[t]his matter concludes all pending

       matters between the parties,” says, “and if the Court has set the matter for

       hearing on the Motion for Modification/Emancipation filed on August 29,

       2016, that said hearing date should be vacated as moot.” (Emphasis added).

       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-DR-2119 | April 20, 2018   Page 8 of 18
       Finally, the prayer for relief states that “the parties respectfully enter into this

       Agreed Entry, request the Court to approve same, and request the Court to

       vacate any hearing on the Motion for Modification/Emancipation filed

       August 29, 2016, and for all other just and proper relief.” (Emphasis added).

       The Agreed Entry’s specific references to Father’s Motion for

       Modification/Emancipation and to O.R. (the only child mentioned in Father’s

       motion) make it abundantly clear that the parties did not intend for the filing to

       dispose of Mother’s November 2016 petition for contempt and payment of

       volleyball expenses, which is not mentioned in the Agreed Entry. Therefore,

       the trial court did not err by holding a hearing on, and then ruling on, Mother’s

       petition.


                II. Denial of Father’s request for a continuance
[16]   Father also contends that even if the Agreed Entry did not dispose of Mother’s

       petition, the trial court should have granted his request to continue the hearing

       to give him additional time to prepare. We afford our trial courts discretion in

       deciding whether to grant a continuance, and we review such a decision only

       for an abuse of that discretion. Blackford v. Boone Cty. Area Plan Comm’n, 43

       N.E.3d 655, 664 (Ind. Ct. App. 2015). When a motion to continue has been

       denied, an abuse of discretion will be found if the moving party has

       demonstrated good cause for granting the motion, but we will reverse the trial

       court’s decision only if the moving party can show that he was prejudiced by

       the denial. Id.



       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-DR-2119 | April 20, 2018   Page 9 of 18
[17]   Father argues that he needed a continuance because (1) his attorney withdrew

       two weeks before the hearing, (2) he “did not have an opportunity to review

       any of Mother’s extensive exhibits prior to her offer of such evidence,” (3) he

       had “insufficient time to present his defense,” and (4) his attorney did not tell

       him that the contempt issues would be addressed at the hearing “so he was

       unprepared to litigate those issues.” Appellant’s Br. pp. 45-49. We are not

       convinced. First, while it is true that Father’s attorney did not formally move to

       withdraw until about two weeks before the hearing, it is also true that he

       informed Father of his intent to withdraw nearly four months before the hearing

       and that he told Father almost a full month before the hearing that he would

       not be handling the hearing and that Father should “take steps immediately to

       engage new counsel[.]” With regard to Mother’s exhibits, even if we accept as

       true Father’s claim that he did not receive any of the exhibits before the hearing

       (Mother suggested otherwise, see Tr. pp. 18-19), Father makes no argument as

       to how he was prejudiced by not having them earlier, i.e., what he might have

       done differently if he had seen the exhibits sooner. As for whether Father was

       given enough time to present his case, he contends that the trial court “cut[]

       short” his presentation of evidence, Appellant’s Br. p. 45, but he does not

       develop the argument any further. And to the extent that Father’s attorney

       incorrectly told him, as Father claims, that the only issue at the hearing would

       be N.R.’s volleyball expenses, that is a matter for Father to take up with the

       attorney. Given the fact that Mother’s Request to Reset Hearing made multiple

       references to her contempt claim, the trial court’s grant of that request left no

       doubt that the claim would be addressed at the hearing.
       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-DR-2119 | April 20, 2018   Page 10 of 18
                   III. Ruling on the merits of Mother’s petition
[18]   Finally, Father contends that even if the trial court properly agreed to consider

       Mother’s petition, and even if the trial court properly denied Father’s request

       for a continuance, it erred by ruling in favor of Mother on the merits of her

       petition.


                                                A. Contempt
[19]   Father argues that the trial court should not have found him in contempt with

       regard to I.R.’s and O.R.’s college expenses. Generally, the determination of

       whether a party is in contempt is a matter within the trial court’s discretion, and

       we will reverse only if we find that the trial court has abused that discretion.

       Van Wieren v. Van Wieren, 858 N.E.2d 216, 222-23 (Ind. Ct. App. 2006).

       “When reviewing a contempt order, we will neither reweigh the evidence nor

       judge the credibility of witnesses.” Id. at 223.


[20]   Father’s argument regarding I.R. is based solely on the statement in the

       December 2016 Agreed Entry that “[a]ll child support and financial obligations

       are current and paid in full.” As discussed above, however, that Agreed Entry

       concerned only O.R. Therefore, the Agreed Entry did not foreclose a finding

       that Father was in contempt as to I.R.’s college expenses.


[21]   Father next contends that even if the Agreed Entry did not resolve the issue of

       I.R.’s college expenses, he “owed no postsecondary educational expenses” for

       O.R. for 2017 because the Agreed Entry established that O.R. was

       “emancipated for all purposes.” Appellant’s Br. pp. 51-52. He acknowledges

       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-DR-2119 | April 20, 2018   Page 11 of 18
       that, under Indiana’s child-support statutes, the emancipation of a child

       terminates only an order to pay basic child support, not an order to pay

       education expenses (where, as here, such an order exists), see Ind. Code §§ 31-

       16-6-6, -7, but he argues that the “only reasonable interpretation” of the phrase

       “emancipated for all purposes” is that it terminated the parties’ obligation to

       pay college expenses for O.R. Appellant’s Br. p. 31. He bases his argument on

       the fact that emancipation for purposes of the basic child-support obligation

       generally occurs at age nineteen. See I.C. § 31-16-6-6. O.R.—the argument

       goes—was already nineteen (nearly twenty) when the parties filed their Agreed

       Entry, and therefore already emancipated for purposes of basic child support, so

       the phrase “emancipated for all purposes” would be meaningless if read to

       mean only “emancipated for purposes of basic child support.” In order for the

       phrase to have any effect, Father contends, it must be read as cutting off the

       parties’ obligation to contribute to O.R.’s college expenses.


[22]   For three reasons, we cannot agree with Father’s argument. First, because

       Indiana Code section 31-16-6-6 specifically provides that a parent can be

       required to pay a child’s college expenses even after the child is “emancipated,”

       it would be unnatural to read the word “emancipated” as terminating an

       obligation to pay college expenses, even when the phrase “for all purposes” is

       added. Second, the point of the Agreed Entry was to resolve Father’s Motion

       for Modification/Emancipation, and that motion did not say a word about

       O.R.’s future college expenses. And third, when Mother testified about

       Father’s failure to pay a share of O.R.’s Spring 2017 expenses, Father did not


       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-DR-2119 | April 20, 2018   Page 12 of 18
       complain that the Agreed Entry relieved him of that obligation. All of this

       strongly supports the conclusion that Father’s intent in filing his motion, and

       the parties’ intent in filing the Agreed Entry, was simply to obtain a reduction

       in Father’s basic child-support obligation based on O.R.’s emancipation. While

       O.R.’s emancipation occurred automatically when he turned nineteen, the

       reduction of Father’s child-support payment did not, which is why Father filed

       his motion and asked the court to recognize the emancipation. In short,

       reading the phrase “emancipated for all purposes” as addressing only Father’s

       basic child-support obligation does not render the phrase meaningless; to the

       contrary, O.R. being emancipated provided the requisite factual basis for the

       modification of that support obligation from $229 to $161 per week.


[23]   Father also asserts that even if the Agreed Entry did not address O.R.’s college

       expenses, O.R. failed to maintain “full-time status and/or a 2.0 grade point

       average” and therefore was no longer entitled to assistance with those expenses

       under the parties’ agreement. Appellant’s Br. p. 52; see also Appellant’s App.

       Vol. II p. 96 (“The obligation to pay post-secondary expenses shall be limited to

       an undergraduate degree and the child must maintain a 2.0 GPA (based on a

       4.0 scale) each semester and shall maintain full-time status.”). He points to his

       testimony that O.R. “failed out of Jackson College” (in Michigan, according to

       Father) before moving to Tennessee and to evidence that O.R. was a part-time

       student in 2016. Tr. pp. 11-12, 37. Mother, however, presented evidence that

       O.R.’s cumulative GPA was 2.3, see id. at 9, 12; Pet. Ex. 8, and Father said

       nothing when Mother’s attorney told the court that O.R. was a full-time student


       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-DR-2119 | April 20, 2018   Page 13 of 18
       in the spring of 2017, see Tr. p. 41. Therefore, the trial court did not err in

       concluding that the parties’ agreement regarding college expenses was still

       applicable to O.R.


[24]   As an alternative, Father argues that “[e]ven if the trial court properly ordered

       Father to pay the allegedly outstanding postsecondary educational expenses for

       [I.R.] and [O.R.], the trial court abused its discretion by failing to credit Father

       with his overpayments of child support.” Appellant’s Br. p. 53. However, the

       argument Father makes on appeal does not appear anywhere in the record of

       the hearing before the trial court, at least not in a manner that we can decipher.

       To the extent Father raised his argument in the trial court, he did not do so

       until his motion to correct error. See Appellant’s App. Vol. III pp. 12-78. That

       was too late. “It is well established that a party may not raise issues for the first

       time in a motion to correct error.” Shepherd Props. Co. v. Int’l Union of Painters

       and Allied Trades, Dist. Council 91, 972 N.E.2d 845, 849 n.3 (Ind. 2012).


[25]   Father also asserts that the trial court should not have ordered him to pay

       $562.50 of Mother’s attorney’s fees based on the contempt. However, Father’s

       argument on this point is based largely on his belief that Mother’s petition was

       without merit. See Appellant’s Br. pp. 54-55. Because we have already held

       otherwise, we affirm the trial court’s modest award of attorney’s fees to Mother.


                                        B. Volleyball Expenses
[26]   Father also challenges the part of the trial court’s order requiring him to

       contribute to N.R.’s club-volleyball expenses. Our trial courts enjoy discretion

       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-DR-2119 | April 20, 2018   Page 14 of 18
       in deciding whether to order the payment of extraordinary expenses, and we

       review such a decision only for an abuse of that discretion. In re Paternity of

       C.H.W., 892 N.E.2d 166, 171 (Ind. Ct. App. 2008), trans. denied.


[27]   Initially, we note that much of Father’s argument is based on the premise that

       he might be required to pay additional expenses on top of the $5835 he was

       already ordered to pay. The premise is faulty. While Father is correct that the

       wording of this part of the trial court’s order is open-ended and leaves open the

       possibility of additional expenses, Mother made clear at the hearing that the

       $13,262 in expenses at issue covered all club-volleyball activities through the

       summer of 2017, at which point N.R. would join the Northwestern volleyball

       team and would no longer incur club-volleyball expenses. See Tr. p. 14. In her

       brief on appeal, Mother confirms that she was not, and is not, asking for Father

       to pay for any activities after the summer of 2017. Appellee’s Br. p. 21.

       Therefore, though it is true that the trial court’s order regarding N.R.’s

       volleyball expenses is not explicitly limited to expenses through the summer of

       2017, we fail to see how amending the order to that effect would be of any

       benefit to Father at this point, and we do not grant meaningless relief. See Ind.

       Appellate Rule 66(A).


[28]   Father also argues that the order regarding volleyball expenses “violates

       [Indiana] Child Support Guideline 8.” Appellant’s Br. p. 36. That provision

       addresses “Other Extraordinary Expenses” as follows:


               The economic data used in developing the Child Support
               Guideline Schedules do not include components related to those
       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-DR-2119 | April 20, 2018   Page 15 of 18
               expenses of an “optional” nature such as costs related to summer
               camp, soccer leagues, scouting and the like. When both parents
               agree that the child(ren) may participate in optional activities, the
               parents should pay their pro rata share of these expenses. In the
               absence of an agreement relating to such expenses, assigning
               responsibility for the costs should take into account factors such
               as each parent’s ability to pay, which parent is encouraging the
               activity, whether the child(ren) has/have historically participated
               in the activity, and the reasons a parent encourages or opposes
               participation in the activity. If the parents or the court determine
               that the child(ren) may participate in optional activities, the
               method of sharing the expenses shall be set forth in the entry.


       Specifically, Father asserts that there is no evidence that he “agreed to or

       supported” N.R.’s participation in club volleyball. Appellant’s Br. p. 37. But

       Guideline 8 does not say that a parent must agree to an activity before being

       ordered to pay a share of the cost of the activity. To be sure, the guideline

       envisions agreements between parents regarding optional activities. However,

       it also explicitly grants courts authority to order parents to pay for such

       activities even “[i]n the absence of” such an agreement. Therefore, the trial

       court’s order in this case does not violate Guideline 8.


[29]   In addition, Father contends that $13,262 is an unreasonable amount of

       expenses to incur for one child for one activity for around half a year, at least in

       light of the parties’ respective incomes and their other financial obligations. If

       we were to consider that figure in isolation, we might agree with Father.

       However, we must consider it in the context of N.R.’s full-ride scholarship to

       Northwestern. That scholarship, which N.R. obviously would not have

       received but for her volleyball activities and accomplishments during high

       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-DR-2119 | April 20, 2018   Page 16 of 18
       school, relieves Father of his obligation to pay up to 1/3 of the cost of attending

       Indiana University. Even one year of that obligation could easily exceed the

       $5835 Father was ordered to pay for N.R.’s club-volleyball activities.2 Father

       emphasizes the fact that some of the expenses were for activities subsequent to

       N.R. being awarded the scholarship in February 2017. Apparently Father

       would have had N.R. simply quit her club-volleyball team, midseason, after

       securing the scholarship. Suffice it to say, we believe the trial court acted well

       within its discretion in allowing N.R. to finish the season.


[30]   The remainder of Father’s argument on this point consists of a variety of

       picayunish and largely meritless attacks on particular expenses included in the

       $13,262. He notes that Mother incurred a $500 charge on November 11, 2016,

       more than two weeks before she filed her petition, but he does not question

       Mother’s testimony that all the expenses she was presenting were for activities

       that took place after she filed her petition (in other words, there is no dispute

       that the $500 charge was simply a prepayment for a post-petition activity). He

       also claims that Mother included $343 for an Orlando car rental for June 21-

       July 2, 2017 (eleven days), even though the volleyball event ran only June 21-27

       (seven days). That is incorrect. She included only $218 (approximately seven-

       elevenths of $343). See Pet. Ex. 5, p. 1. He complains about paying a portion

       of the coaches’ travel expenses and part of Mother’s fuel costs for driving N.R.




       2
        Father says that he “is responsible for his share of [N.R.’s] postsecondary educational expenses not covered
       by her athletic scholarship,” Appellant’s Br. p. 40, but he doesn’t identify any such expenses.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-DR-2119 | April 20, 2018           Page 17 of 18
       to out-of-town practices, but he cites nothing in the record and no authority

       suggesting that these are unreasonable expenses for club-sport participation. In

       addition, he takes issue with the fact that some of the hotel bills include charges

       for various food and drink, some of which may have been consumed by Mother

       (a total of $76.28, to be exact), and that Mother “sought reimbursement at the

       IRS 2017 Standard Mileage Rate” when calculating the cost of driving to

       certain other volleyball activities “rather than just her out-of-pocket fuel costs.”

       Appellant’s Br. pp. 43-44. We will not take a deep dive into these issues; at

       most these were close calls on relatively minor details—the sort of calls better

       left to the discretion of the trial court.


[31]   Affirmed.


       May, J, and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-DR-2119 | April 20, 2018   Page 18 of 18